 Case 3:18-cv-00967-GPC-MSB Document 278 Filed 01/06/21 PageID.14507 Page 1 of 3



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   SAN DIEGO COUNTY CREDIT                               Case No.: 18cv967-GPC(RBB)
     UNION,
12
                                          Plaintiff,       ORDER DENYING PLAINTIFF’S EX
13                                                         PARTE REQUEST FOR COURT TO
     v.                                                    ISSUE ORDER ON ITS MOTION TO
14
                                                           EXCLUDE TESTIMONY OF DR. ON
     CITIZENS EQUITY FIRST CREDIT
15                                                         AMIR
     UNION,
16                                      Defendant.         [Dkt. No. 272.]
17
18           Plaintiff filed an ex parte request for the Court to rule on its motion to exclude
19   testimony of Dr. On Amir because Defendant intends to call Dr. Amir as a witness at
20   trial. (Dkt. No. 272.) Defendant filed a response and Plaintiff replied. (Dkt. No. 274,
21   275.)
22           The Court’s prior order granted SDCCU’s motion for summary judgment declaring
23   that SDCCU’s use of the SDCCU Mark does not infringe the CEFCU Registered Mark
24   and that SDCCU’s use of the SDCCU Mark does not infringe CEFCU common law mark
25   for the CEFCU Tagline as unopposed. (Dkt. No. 259 at 21.) The Court, sua sponte,
26   dismissed the cancellation counterclaim for lack of subject matter jurisdiction and denied
27   SDCCU’s motion for summary judgment as moot. (Id.) Because Dabuert motions filed
28

                                                       1
                                                                                    18cv967-GPC(RBB)
 Case 3:18-cv-00967-GPC-MSB Document 278 Filed 01/06/21 PageID.14508 Page 2 of 3



1    by both parties related to the cancellation counterclaims, the Court also denied CEFCU’s
2    motion to exclude the expert testimony of Dr. Stephen M. Nowlis and SDCCU’s motion
3    to exclude expert testimony of Dr. On Amir as moot. (Id. at 22.) The remaining fourth
4    cause of action, not subject to summary judgment, which will be set for a bench trial
5    seeks “Declaratory Judgment for Invalidity of NOT A BANK. BETTER.” (Dkt. No. 139,
6    SAC ¶¶ 98-104.)
7          The district court has broad discretion in ruling on a motion in limine. United
8    States v. Torres, 794 F.3d 1053, 1059 (9th Cir. 2015) (motion in limine rulings are
9    reviewed for abuse of discretion). In the broad sense, a motion in limine is a motion
10   “whether made before or during trial, to exclude anticipated prejudicial evidence before
11   the evidence is actually offered.” Luce v. United States, 469 U.S. 38, 40 n.2 (1984).
12   “Because the ‘first purpose of a motion in limine’ is ‘protecting the jury’ from potentially
13   inadmissible evidence, motions in limine are generally ‘inapplicable in the context of a
14   bench trial.’” Academy of Motion Picture Arts and Sciences v. Godaddy.com, Inc., Case
15   No.: CV 10-03738-AB (CWx), 2015 WL 12697750, at *2 (C.D. Cal. Apr. 10, 2015)
16   (quoting Crane-Mcnab v. County of Merced, No. CIV 1:08-1218 WBS SMS, 2011 WL
17   94424 at *1 (E.D. Cal. Jan. 11, 2011)). This reasoning applies equally to expert opinions
18   which “the court may admit . . . ‘subject to the ability later to exclude it or disregard it if
19   it turns out not to meet the standard of reliability established by Rule 702.’” Id. (quoting
20   Wolkowitz v. Lerner, No. SA CV 07-777-CAS, 2008 WL 1885770, at *5 (C.D. Cal. Apr.
21   21, 2008)).
22         Because the case will be tried before the Court, it concludes it would be
23   superfluous to rule on a motion to exclude prior to the bench trial. See Godaddy.com,
24   Inc., 2015 WL 12697750, at *2 (“in the case of a bench trial, a threshold ruling [on
25   admissibility before trial] is generally superfluous.”). Accordingly, the Court DENIES
26   ///
27   ///
28   ///

                                                    2
                                                                                     18cv967-GPC(RBB)
 Case 3:18-cv-00967-GPC-MSB Document 278 Filed 01/06/21 PageID.14509 Page 3 of 3



1    SDCCU’s ex parte request.
2         IT IS SO ORDERED.
3    Dated: January 6, 2021
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          3
                                                                     18cv967-GPC(RBB)
